EXHIBIT AMENDMENT #2 TO SETTLEMENT AGREEMENT Amendment dated as of March 15, 2008 to Settlement Agreement dated July 12, 2007 (the “Agreement”) between American Factors Group LLC (“AFG”), AmeriResource Technologies, Inc. (“ARRT”), and Delmar Janovec (“Janovec”). 1. The date on which the $222,000 owing by ARRT and Janovec pursuant to the Agreement is hereby extended to December 31, 2008; 2. AFG waives all prior defaults by ARRT and Janovec of their obligations under the Agreement; 3. The parties acknowledge that the debt and the note evidencing it have been assigned by Nancy Hood Robins to Payroll Funding Company, LLC.Payment of the debt is to be made to the assignee in good funds wiredto the following account: PAYROLL
